        Case 2:15-cr-00349-GMN-PAL Document 119 Filed 06/14/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Santiago Gonzalez
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:15-cr-00349-GMN-PAL
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             REVOCATION HEARING
            v.
                                                                   (Fourth Request)
13
     SANTIAGO GONZALEZ,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Kimberly Anne Sokolich, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Paul D. Riddle, Assistant Federal Public Defender, counsel for Santiago Gonzalez, that the
20
     Revocation Hearing currently scheduled on June 16, 2021, be vacated and continued to a date
21
     and time convenient to the Court, but no sooner than sixty (60) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Mr. Gonzalez is currently resolving a new criminal charge. The parties would
24
     like to continue his hearing regarding revocation of his Supervised Release until after his new
25
     criminal charge has been resolved.
26
            2.      The defendant is in custody and agrees with the need for the continuance.
      Case 2:15-cr-00349-GMN-PAL Document 119 Filed 06/14/21 Page 2 of 3




 1         3.     The parties agree to the continuance.
 2         This is the fourth request for a continuance of the revocation hearing.
 3         DATED this 9th day of June, 2021.
 4
 5   RENE L. VALLADARES                             CHRISTOPHER CHIOU
     Federal Public Defender                        Acting United States Attorney
 6
 7
     By /s/ Paul D. Riddle                          By /s/ Kimberly Anne Sokolich
 8   PAUL D. RIDDLE                                 KIMBERLY ANNE SOKOLICH
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
       Case 2:15-cr-00349-GMN-PAL Document 119 Filed 06/14/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:15-cr-00349-GMN-PAL
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     SANTIAGO GONZALEZ,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Wednesday, June 16, 2021 at 10:00 a.m., be vacated and continued to Wednesday,

12   August 18, 2021, at the hour of 10:00 a.m. in Courtroom 7D before Judge Navarro.

13          DATED this 11
                       ___ day of June, 2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
